Citation Nr: 1638912	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  09-18 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether the Veteran is competent for the purpose of the receipt of direct payment of Department of Veterans Affairs (VA) disability compensation benefits


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1969 to November 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In March 2011, the Board remanded this appeal for further evidentiary development to include a Social and Industrial Survey by a social worker.  The appeal has now returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals Whether the Veteran is competent for the purpose of the receipt of direct payment of VA disability compensation benefits.  

The AOJ has alerted the Board to VA treatment records which were reviewed and listed on the April 2016 supplemental statement of the case as "[t]reatment records, VAMC Memphis, dated 12-22-88 to 04-18-16"; however, no such treatment records are contained in the claims file.  These records appear pertinent as the AOJ noted that "A review of VAMC treatment records notes multiple times you were noted to have been non-compliant with your medications."  The Board notes that VA's duty to assist the Veteran particularly applies to relevant evidence known to be in the possession of the Federal Government, such as VA records.  See 38 C.F.R. § 3.159(c)(2).  Therefore, because the records from the VAMC in Memphis may contain pertinent information to the issue at hand, VA is obligated to obtain them.
 The Board finds that it is also prudent to have the Veteran's scheduled for a VA examination to address the issue of whether the Veteran is competent for the purpose of the receipt of direct payment of VA disability compensation benefits.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

In particular, the Board is interested in the VA treatment records at VA Medical Center (VAMC) in Memphis, from December 22, 1988 to the present.  Any archived records should be retrieved from storage.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159. 

2.  After the above development is completed, schedule the Veteran for a VA psychiatric field examination to determine whether he is presently competent to handle disbursement of his VA funds.

The claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should note the Veteran's extensive psychiatric history and previous determinations addressing the Veteran's competency.

3.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of whether the Veteran is competent for the purpose of the receipt of direct payment of VA disability compensation benefits.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




